Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 11-19 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 09/28/2021, with respect to the 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheriff (2020/0380508) in view of Jajara (2016/0110718) further in view of Dutta (WO 2020/132193) further in view of Sternlight (2020/0258135).

Claim 1: A method for reducing latency and improving connectivity when processing airline transactions, the method comprising: 
receiving, at one or more processors in a server device, a request for a product or service related to an airline reservation from a user including payment information for the user; (Sheriff ¶0016 disclosing payment authorization and capture transaction processing system onboard an aircraft;  the system includes a blockchain server in communication with the payment terminal to accept the capture transaction data set; ¶0026 disclosing in-flight entertainment and communication provided to passengers while onboard; ¶0015 disclosing payment processor(s))
transmitting, by the one or more processors, a transaction including the payment information to a payment service provider for authorization; (Sheriff ¶0044 disclosing the payment terminal capturing a transaction data set that includes payment credentials and a payment amount; (¶0043 discloses offline payment processor includes payment terminals)) 
storing, by the one or more processors, transaction data for the transaction including a representation of the payment information for the user in an offline database; (Sheriff ¶0043 disclosing the ledger is used to record payment transactions initiated onboard the aircraft; ¶0050 disclosing that upon successful validation the server commits the capture transaction data set to the ledger)
storing, by the one or more processors, an airline reservation indicator for the user indicating that the product or service has been reserved for the user; (Sheriff ¶0043 disclosing the ledger is used to record payment transactions initiated onboard 
Sheriff discloses storing transaction data for the transaction including a representation of the payment information for the user in an offline database, but does not explicitly disclose identifying, by the one or more processors, an outage at the payment service provider, and after a threshold time period or in response to receiving an indication that a connection to the payment service provider has been restored, retransmitting the payment information from the offline database to the payment service provider. Jajara discloses this limitation :
identifying, by the one or more processors, an outage at the payment service provider; (Jajara ¶0047-¶0048 disclosing the user device receiving a request to make a payment to a merchant; ¶0048 further disclosing the user device may determine that no network connection is available, the network connection may be unavailable due to a lack of network service from a provider, etc.)
and after a threshold time period or in response to receiving an indication that a connection to the payment service provider has been restored, retransmitting the payment information from the offline database to the payment service provider. (Jajara ¶0054 disclosing that the user device may determine that a network connection has become available and the device may provide the transaction information and a request to process and/or complete (fund) the payment to a payment provider server (¶0055))


Sheriff in view of Jajara discloses identifying an outage at the payment service provider. Further, Jajara discloses a temporary approval code, but the code is generated at the user device instead of the payment provider server.  The combination does not explicitly disclose that in response to identifying the outage at the payment service provider, generating, by the one or more processors, a temporary approval code indicative of a successful payment to prevent latency during the outage at the payment service provider. Dutta discloses this limitation:
 in response to identifying the outage at the payment service provider, generating, by the one or more processors, a temporary approval code indicative of a successful payment to prevent latency during the outage at the payment service provider; (Dutta ¶0023 disclosing a conditional authorization response (temporary approval code) indicating conditional approval for an interaction; a placeholder for a final authorization) generated in response to an error response (failure in network connection, ¶0030; see also ¶0052…authorizing entity computer is temporarily offline);  authorization response message may also include an authorization code, the code may serve as proof of authorization)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in response to identifying the outage at the payment service provider, generating, by the one or more processors, a temporary approval code indicative of a successful payment to prevent latency during the outage at the payment service provider as taught by Dutta in the system of Sheriff in view of Jajara, in order to process authorization requests in a timely manner when the traditional processes are not available (Dutta ¶0004).

Regarding the following limitation, the combination of references disclose confirming a successful transaction for the product, but does not explicitly disclose an order confirmation message to a client device of the user including the airline reservation indicator and indicating that the product or service has been reserved for the user. Sternlight discloses this limitation:
providing, by the one or more processors, an order confirmation message to a client device of the user including the airline reservation indicator and indicating that the product or service has been reserved for the user; (Sternlight ¶0022 disclosing flight information being obtained via mobile confirmation, text confirmation which is stored on a user’s mobile device) 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing an order confirmation message to a client device of the user 

Claims 11 and 19 – 
Claims 11 and 19 are directed to a server device, and non-transitory computer readable memory, respectively. Claim 11 and 19 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claims 11 and 19 are therefore rejected for the same reasons as set forth above for claim 1, respectively. Furthermore, claims 11 and 19 recites: 
(Claim 11): A system for reducing latency and improving connectivity when processing airline transactions, the system comprising: a communication network; one or more processors coupled to the communication network; and a non-transitory computer readable memory coupled to the communication network and the one or more processors, including instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to: (Sheriff Fig. 2 disclosing a commination network and processor also (¶0032, ¶0044); ¶0032 disclosing memory; ¶0036 disclosing general-purpose data processor executing programmed instructions and executing instructions; ¶0032 disclosing server(s))
(Claim 19): A non-transitory computer-readable memory including instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: (Sheriff Fig. 2 disclosing a commination network and processor also 

Claim 2: The method of claim 1, further comprising: 
Sheriff discloses transmitting a transaction including the payment information to a payment service provider for authorization, Sheriff does not explicitly disclose that in response to retransmitting the payment information to the payment service provider and receiving an indication of a successful payment from the payment service provider: removing, by the one or more processors, the transaction data from the offline database; and updating, by the one or more processors, the temporary approval code for the transaction with a new approval code received from the payment service provider. Dutta does:
in response to retransmitting the payment information to the payment service provider and receiving an indication of a successful payment from the payment service provider: removing, by the one or more processors, the transaction data from the offline database; and updating, by the one or more processors, the temporary approval code for the transaction with a new approval code received from the payment service provider. (Dutta ¶0044 disclosing that the transaction database includes transactions that have been assigned a conditional authorization (temporary approval code), when there is a failure in network connection, ¶0030, authorizing entity may be offline, ¶0052), and in response to a final authorization (transaction/payment processing), 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in response to retransmitting the payment information to the payment service provider and receiving an indication of a successful payment from the payment service provider: removing, by the one or more processors, the transaction data from the offline database; and updating, by the one or more processors, the temporary approval code for the transaction with a new approval code received from the payment service provider as taught by Dutta in the system of Sheriff in view of Jajara, in order to process authorization requests in a timely manner when the traditional processes are not available (Dutta ¶0004).

Claims 12 and 20 are directed to a server device, and non-transitory computer readable memory, respectively. Claims 12 and 20 recite limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a method. Claims 12 and 20 are therefore rejected for the same reasons as set forth above for claim 2.


Claim 3: The method of claim 1, further comprising: 2Application No. 16/842,292Docket No.: 32188/54612 Amendment dated September 28, 2021 Reply to Office Action of June 30, 2021 
Sheriff discloses transmitting a transaction including the payment information to a payment service provider for authorization, Sheriff does not explicitly disclose that in response to retransmitting the payment information to the payment service provider and identifying that 
in response to retransmitting the payment information to the payment service provider and identifying that the outage continues: retransmitting the payment information to the payment service provider a second time after the threshold time period. (Dutta ¶0052 disclosing that whenever there is a connection failure , the system may retry the authorization request (¶0053); ¶0052 further disclosing the communication module initializes a timer when it attempts to connect the authorizing entity computer at periodic time intervals…if not received within a set period of time (i.e. 5 minutes) the connection may time out)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that in response to retransmitting the payment information to the payment service provider and identifying that the outage continues: retransmitting the payment information to the payment service provider a second time after the threshold time period as taught by Dutta in the system of Sheriff in view of Jajara, in order to process authorization requests in a timely manner when the traditional processes are not available (Dutta ¶0004).

Claim 13 is directed to a server device. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 3.

Claim 5: The method of claim 1, 
Sheriff discloses transmitting a payment transaction for a product or service related to an airline reservation, Sheriff does not explicitly disclose that the airline reservation indicator is generated for the user in response to generating the temporary approval code. Sternlight does:
wherein the airline reservation indicator is generated for the user in response to generating the temporary approval code.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the airline reservation indicator is generated for the user in response to generating the temporary approval code as taught by Sternlight in the system of Sheriff in view of Jajara, further in view of Dutta in order to improve the air travel experience for users (Sternligjht ¶0004).

Claim 15 is directed to a server device. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 6: The method of claim 1, wherein identifying an outage at the payment service provider includes at least one of: 
Sheriff discloses processing an offline payment when there is no network connection, Sheriff does not explicitly disclose receiving, by the one or more processors, an indication of a 
receiving, by the one or more processors, an indication of a connection failure at the payment service provider; or not receiving a response message from the payment service provider after a threshold time period. (Dutta ¶0030 disclosing the generation of an error response in response to a loss of communication between an acquirer and issuer (e.g. server failure or discrepancy in network connection)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include receiving, by the one or more processors, an indication of a connection failure at the payment service provider; or not receiving a response message from the payment service provider after a threshold time period as taught by Dutta in the system of Sheriff in view of Jajara, in order to process authorization requests in a timely manner when the traditional processes are not available (Dutta ¶0004).

Claim 16 is directed to a server device. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Claim 7: The method of claim 1, further comprising: 
Sheriff discloses transmitting a transaction including the payment information to a payment service provider for authorization, Sheriff does not explicitly disclose storing, by the one or 
storing, by the one or more processors, transaction data for a plurality of transactions for a plurality of users each associated with a temporary approval code in an offline database; and periodically retransmitting, by the one or more processors, payment information for each of the plurality of transactions from the offline database to the payment service provider. (Dutta ¶0044 disclosing that the transaction database includes transactions that have been assigned a conditional authorization (temporary approval code), (when there is a failure in network connection, ¶0030, authorizing entity may be offline, ¶0052 disclosing the authorizing computer may be offline, a timer may be initialized when it attempts to connect the authorizing entity computer at periodic time intervals; ¶0053 disclosing the retry module may try to send the authorization request (transaction/payment processing) at a later time))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include storing, by the one or more processors, transaction data for a plurality of transactions for a plurality of users each associated with a temporary approval code in an offline database; and periodically retransmitting, by the one or more processors, payment information for each of the plurality of transactions from the offline database to the payment service provider as taught by Dutta in the system of Sheriff in view of Jajara, in order to process 

Claim 17 is directed to a server device. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.

Claim 8: The method of claim 1, 
Sheriff discloses transmitting a transaction including the payment information to a payment service provider for authorization, Sheriff does not explicitly disclose that payment information for each of the plurality of transactions is periodically retransmitted from the offline database to the payment service provider while additional transactions are transmitted to the payment service provider. Dutta does:
wherein payment information for each of the plurality of transactions is periodically retransmitted from the offline database to the payment service provider while additional transactions are transmitted to the payment service provider. (Dutta Fig.3, and ¶0046 disclosing the various multiple transactions being transmitted to the payment  service provider and the status of each; ¶0030, authorizing entity may be offline, ¶0052 disclosing the authorizing computer may be offline, a timer may be initialized when it attempts to connect the authorizing entity computer at periodic time intervals)


Claim 18 is directed to a server device. Claim 18 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.

Claim 9: The method of claim 1, wherein after a threshold time period, retransmitting the payment information from the offline database to the payment service provider includes: 

Sheriff discloses processing an offline payment when there is no network connection, Sheriff does not explicitly disclose identifying that the outage at the payment service provider has ended; and retransmitting the payment information from the offline database to the payment service provider in response to identifying that the outage at the payment service provider has ended. Dutta does:
identifying that the outage at the payment service provider has ended; and retransmitting the payment information from the offline database to the payment  (Dutta ¶0063 disclosing the processor communication module may try again to send the authorization request to the authorizing computer; ¶0064 disclosing a final authorization response (approval or decline) being received (meaning an outage has ended), ¶0065 the retry module may then remove the data associated with the final authorization from the retry store))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include identifying that the outage at the payment service provider has ended; and retransmitting the payment information from the offline database to the payment service provider in response to identifying that the outage at the payment service provider has ended as taught by Dutta in the system of Sheriff in view of Jajara, in order to process authorization requests in a timely manner when the traditional processes are not available (Dutta ¶0004).

Claim 10: The method of claim 9, wherein the request for a product or service related to an airline reservation is a first request from a first user and identifying that the outage at the payment service provider has ended includes: (Sheriff ¶0016 disclosing payment authorization and capture transaction processing system onboard an aircraft; ¶0026 disclosing in-flight entertainment and communication provided to passengers while onboard; ¶0016 disclosing a payment authorization and capture transaction processing system; the system including a payment terminal that captures the payment credentials and payment amount which may be propagated to a remote ground-based server over a data transfer link)


receiving, by the one or more processors, a second request for a product or service related to an airline reservation from a second user including payment information for the second user after receiving the first request from the first user; transmitting, by the one or more processors, the payment information for the second user to the payment service provider for authorization; and receiving, by the one or more processors, a response message from the payment service provider indicative of a successful payment for the second user. Jajara does: 
receiving, by the one or more processors, a second request for a product or service related to an airline reservation from a second user including payment information for the second user after receiving the first request from the first user; (Jajara ¶0037 disclosing the transaction processing engine storing details of an order from individual users including funding sources, and being configured to execute one or more transactions)
transmitting, by the one or more processors, the payment information for the second user to the payment service provider for authorization; (Jajara ¶0054 disclosing that the user device may determine that a network connection has become available and the device may provide the transaction information and a request to process and/or complete (fund) the payment to a payment provider server (¶0055); ¶0036 disclosing the payment provider server maintain a plurality of user accounts associated with consumers, the payment app tracking and managing purchases by users)


Sheriff discloses transmitting a transaction including the payment information to a payment service provider for authorization, Sheriff does not explicitly disclose receiving a response message from the payment service provider indicative of a successful payment. Dutta does:
 and receiving, by the one or more processors, a response message from the payment service provider indicative of a successful payment for the second user. (Dutta ¶0044 disclosing that the transaction database includes transactions that have been assigned a conditional authorization (temporary approval code), when there is a failure in network connection; ¶0022 disclosing that the authorization response message may be a code that serve as proof of authorization, generated from a resource provider computer (¶0023))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include receiving a response message from the payment service provider indicative of a successful payment as taught by Dutta in the system of Sheriff in view of Jajara, in order to .

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheriff (2020/0380508) in view of Jajara (2016/0110718) further in view of Dutta (WO 2020/132193) further in view of Sternlight (2020/0258135) further in view of Muthukrishnan (2019/0279174).

Claim 4: The method of claim 1, further comprising: 
While Sheriff discloses processing an offline payment when there is no network connection, Sheriff does not explicitly disclose in response to retransmitting the payment information to the payment service provider and receiving an indication of a failed payment from the payment service provider: removing, by the one or more processors, the transaction data from the offline database; storing, by the one or more processors, an indication that the transaction failed. Dutta does:
in response to retransmitting the payment information to the payment service provider and receiving an indication of a failed payment from the payment service provider: removing, by the one or more processors, the transaction data from the offline database; storing, by the one or more processors, an indication that the transaction failed; (Dutta ¶0065 disclosing if the authorizing entity computer declines the authorization request, the gateway computer may transmit a negative final authorization response with a decline indicator to the resource provider computer  and reverse the conditional authorization previously sent)


Dutta discloses retrying the payment in the event it is declined, but does not explicitly disclose requesting an alternative method of payment from the user. Muthukrishnan does:
and requesting an alternative method of payment from the user. (Muthukrishnan ¶0048-¶0050 and Fig. 3 disclosing the user’s card being declined and being redirected to select a different or alternative payment option)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include requesting an alternative method of payment from the user as taught by Muthukrishnan in the system of Sheriff in view of Jajara further in view of Dutta, further in view of Sternlight, in order to improve methods that allow a user to select a new payment method for transactions that are decline (Muthukrishnan ¶0004).

Claim 14 is directed to a server device. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628